84663: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19673: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84663


Short Caption:IN RE: DISCIPLINE OF HAMPTON M. YOUNGCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Petition


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/24/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaR. Kait Flocchini
							(State Bar of Nevada/Reno)
						Daniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						


RespondentHampton M. Young, Jr.
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


05/05/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


05/05/2022Petition/BarFiled Petition for Reciprocal Discipline. (SC).22-14328




05/05/2022Notice/OutgoingIssued Notice of Bar Matter Reciprocal Discipline. (SC).22-14329




05/24/2022Case Status UpdateSubmitted for Decision. (SC).


06/22/2022Order/Dispositional BarFiled Order Imposing Reciprocal Discipline and Suspending Attorney. "We hereby suspend Young for one year from the date of this order." En Banc. (SC).22-19673




06/23/2022Notice/IncomingFiled Notice to Courts. (SC)22-19951




07/18/2022RemittiturIssued Remittitur.  (SC)22-22460




07/18/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


07/21/2022Notice/IncomingFiled Affidavit of Compliance with Supreme Court Rule 115. (SC)22-23061





Combined Case View